NO. 07-02-0042-CV

                               IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL A

                                    APRIL 24, 2002

                         ______________________________


                        ATHENA ENERGY, INC., APPELLANT

                                           V.

       WESTAR EXPLORATION AND PRODUCTION COMPANY, APPELLEE


                       _________________________________

             FROM THE 31ST DISTRICT COURT OF ROBERTS COUNTY;

               NO. 1768; HONORABLE STEVEN R. EMMERT, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      On April 19, 2002, the appellant filed a Motion to Dismiss averring that it no longer

desires to pursue the appeal. Counsel for appellant indicated that appellee has no

opposition to the dismissal.


      Without passing on the merits of the case, the appellant’s Motion to Dismiss is

granted and the appeal is hereby dismissed. Tex. R. App. P. 42.1(a)(1). No order

pertaining to costs is hereby made as all costs have been paid. Having dismissed the
appeal at the appellant’s request and the appellee is not opposed to such a request, no

motion for rehearing will be entertained and our mandate will issue forthwith.




                                                Phil Johnson
                                                  Justice



Do not publish.




                                            2